Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 1 of 20 PageID #: 825




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

  CORTRANS LOGISTICS, LLC                  )
  SUBSTITUTED PER ORDER OF                 )
  6/15/2018,                               )
                                           )
                         Plaintiff,        )
                                           )
                      v.                   )   No. 1:17-cv-02033-JPH-DLP
                                           )
  LANDSTAR LIGON, INC. a Delaware          )
  Corporation,                             )
  AY GLOBAL, LLC a North Carolina          )
  Limited Liability Company,               )
  DOES 1 THROUGH 10 inclusive,             )
                                           )
                         Defendants.       )
                                           )
                                           )
  CORTRANS LOGISTICS, LLC a Georgia        )
  Limited Liability Company,               )
                                           )
                         Cross Claimant,   )
                                           )
                      v.                   )
                                           )
  AY GLOBAL, LLC a North Carolina          )
  Limited Liability Company,               )
  LANDSTAR LIGON, INC. a Delaware          )
  Corporation,                             )
                                           )
                         Cross Defendants. )
                                           )
                                           )
  CORTRANS LOGISTICS, LLC a Georgia        )
  Limited Liability Company,               )
                                           )
                         Third Party       )
                         Plaintiff,        )
                                           )
                      v.                   )
                                           )
  WESTERN INDIANA ENTERPRISES, INC., )


                                       1
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 2 of 20 PageID #: 826




                                              )
                         Third Party          )
                         Defendant.           )

                   ORDER GRANTING DEFENDANTS' MOTION FOR
                         PARTIAL SUMMARY JUDGMENT

        CorTrans Logistics, LLC brought this action to recover the value of a cell-

  phone shipment that was stolen while in transit. Defendants Landstar and

  Western Indiana Enterprises (together, "Landstar Defendants") seek partial

  summary judgment in their favor limiting damages to $100,000. The Court

  concludes that the Carmack Amendment governs the parties' limitation-of-

  liability provisions and that the Landstar Defendants' liability is contractually

  limited to $100,000. Therefore, the Landstar Defendants' motion for partial

  summary judgment is GRANTED. Dkt. [96].

                                         I.
                               Facts and Background

        Because the Landstar Defendants have moved for summary judgment

  under Rule 56(a), the Court views and recites the evidence "in the light most

  favorable to the non-moving party and draw[s] all reasonable inferences in that

  party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation

  omitted).

        A.    The Parties' Contractual Relationship

              1.     The Transportation Services Agreement

        CorTrans and Landstar are both motor carriers. Dkt. 102-1 at 3 (Brown

  Dep. at 13); dkt. 102-3 at 1–2. On January 14, 2009, they entered into a

  Transportation Services Agreement ("Agreement") for Landstar to provide


                                          2
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 3 of 20 PageID #: 827




  freight-transportation services to CorTrans. Dkt. 102-3. The Agreement

  renewed annually unless terminated by either party and prohibits Landstar

  from subcontracting its services. Id. at 3.

        The Agreement acknowledges the parties' waiver of certain statutory

  rights and remedies, id. at 1, and limits Landstar's maximum liability for cargo

  loss to $100,000:

        9.40 CARRIER'S MAXIMUM LIABILITY FOR CARGO LOSS OF, OR
        DAMAGE TO PRODUCT (S), SHALL NOT EXCEED $100,000 PER
        SHIPMENT. FURTHERMORE, CORTRANS AGREES, SUBJECT TO
        THE TERMS OF THIS AGREEMENT, THAT 49 U.S.C. 14706, SHALL
        BE CORTRANS' EXCLUSIVE REMEDY FOR ANY CLAIM FOR LOSS
        OF OR DAMAGE TO PRODUCT. WHEN THE VALUE OF ANY
        TRUCKLOAD SHIPMENT IS IN EXCESS OF $100,000 AND
        CORTRANS WISHES THE CARRIER TO ASSUME INCREASED
        LIABILITY, CORTRANS SHALL NOTIFY THE CARRIER IN WRITING
        PRIOR TO THE TENDER OF SHIPMENT THE AMOUNT OF
        COVERAGE REQUIRED. THE VALUE SHALL ALSO BE NOTATED
        ON THE BILL OF LADING. IF THE CARRIER ELECTS TO HANDLE
        SUCH HIGH VALUE SHIPMENT, THE CARRIER WILL SO ADVISE
        CORTRANS. THE CARRIER WILL THEN OBTAIN THE INCREASED
        CARGO INSURANCE REQUIRED AND THE COST OF SUCH
        ADDITIONAL INSURANCE WILL BE INCLUDED ON THE FREIGHT
        BILL AND SHOWN AS A SEPARATE CHARGE. VERIFICATION AND
        CONFIRMATION OF THE CARRIER'S ASSUMPTION OF THIS
        HIGHER CARGO LIABILITY OBLIGATION WILL BE EVIDENCED
        WITH THE CERTIFICATE OF INSURANCE ISSUED FOR SUCH
        SHIPMENT. . . . Regardless of the actual form of freight receipt
        issued, all shipments tendered under this Agreement shall be
        subject to the terms and conditions contained in a Uniform Straight
        Bill of Lading . . . . To the extent that the terms of the bill of lading
        conflict with this agreement, the terms of this agreement shall
        prevail.

  Id. at 4–5.

        On November 21, 2014, the parties amended the liability limitation

  clause to allow CorTrans to request "a higher limitation on liability" up to

  $250,000 for cargo loss on a case-by-case basis:
                                           3
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 4 of 20 PageID #: 828




         A. Section 9.40 of the Agreement is amended to clarify Carrier's
            maximum liability. From time-to-time, the Parties may agree on
            a higher limitation of liability for particular shipments. Such
            agreement shall be made in writing via a rate confirmation, which
            shall:
               a. Specify the increased limitation of liability, which may be
                   up to, but not more than, $250,000 per shipment;
               b. Include the pricing for the shipment, including
                   transportation costs and any additional costs for increased
                   liability coverage; and
               c. Be signed by an authorized representative of each Party.

         Except as set forth in this Amendment, the Agreement is unaffected
         and shall continue in full force and effect in accordance with its
         terms. If there is conflict between this amendment and the
         Agreement or any earlier amendment, the terms of this amendment
         will prevail.

  Id. at 9.

               2.    The Truckload Pricing Agreement

         The parties also entered into a Truckload Pricing Agreement, which was

  effective from March 1, 2016 through March 31, 2017. Dkt. 102-7. The

  Truckload Pricing Agreement included the team pricing rates for each load and

  addressed CorTrans' ability to obtain additional insurance:

         Value: Minimum of $100k motor Cargo coverage required per load.
         At CorTrans discretion, additional coverage of a maximum of $250k
         may be requested. CorTrans agrees to pay $124.00 to ensure $250k
         coverage when necessary/requested.

  Dkt. 102-7 at 3.

         B.    The May 19, 2016 Cellphone Shipment

         On January 6, 2016, Katie Frost—CorTrans' Director of Transportation—

  sent an email requesting the maximum $250,000 coverage for several

  cellphone shipments, including the shipment at issue that was transported and

  stolen on May 19, 2016 (the "Shipment"). Dkt. 102-5 at 10. On May 18, 2016,
                                          4
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 5 of 20 PageID #: 829




  CorTrans issued a Rate Confirmation for the Shipment that was signed by one

  of Landstar's representatives. Dkt. 102-8. The Rate Confirmation did not

  contain any information about limitation of liability. Id. CorTrans also sent

  Landstar a "Special Circumstance Standards of Care" form, which listed

  various handling and security procedures for the Shipment. Dkt. 102-9.

           Landstar brokered the Shipment to AY Global. Dkt. 102-2 at 9. An AY

  Global driver picked up the Shipment, signed the bill of lading, and drove

  about thirty miles to a truck stop in Whiteland, Indiana. Dkt. 102-11 at 3–5

  (Loskhin Dep. at 25, 36, 41). While the driver was inside the truck stop, the

  truck and the trailer containing the Shipment were stolen. Id. at 9–10 (52, 54).

           C.    Procedural History

           CorTrans' complaint alleges state-law claims for (1) breach of contract,

  (2) negligence, (3) breach of bailment, and (4) conversion. Dkt. 1-2 at 3–12.

  Landstar removed the complaint to this Court. Dkt. 1. CorTrans seeks the

  value of the shipment—which it values at more than $1.3 million—and other

  damages. See dkt. 1-2; dkt. 105. 1

           The Landstar Defendants have moved for partial summary judgment,

  arguing that their damages are limited to $100,000. Dkt. 96.

                                             II.
                                       Applicable Law

           Summary judgment shall be granted "if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to



  1   The crossclaims and third-party claims are not relevant to this motion.

                                               5
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 6 of 20 PageID #: 830




  judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

  inform the court "of the basis for its motion" and specify evidence

  demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must "go beyond the pleadings" and identify

  "specific facts showing that there is a genuine issue for trial." Id. at 324.

        In ruling on a motion for summary judgment, the Court views the

  evidence "in the light most favorable to the non-moving party and draw[s] all

  reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

  omitted).

                                         III.
                                       Analysis

        A.    The Carmack Amendment

        The Carmack Amendment "provides shippers with the statutory right to

  recover for actual losses or injuries to their property caused by carriers

  involved in the shipment." Gordon v. United Van Lines, Inc., 130 F.3d 282, 286

  (7th Cir. 1997) (citing 49 U.S.C. § 14706(a)(1)). This creates a "nationally

  uniform rule of carrier liability concerning interstate shipments and preempt[s]

  all state and common law remedies covering this subject." N. Am. Van Lines v.

  Pinkerton Sec. Sys., 89 F.3d 452, 454 (7th Cir. 1996); see 49 U.S.C. § 14706.

        But that uniform liability for carriers does not extend to brokers. See

  REI Transp., Inc. v. C.H. Robinson Worldwide, Inc., 519 F.3d 693, 698 (7th Cir.

  2008); Transcorr Nat'l Logistics, LLC v. Chaler Corp., No. 1:08-cv-00375-TAB-



                                           6
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 7 of 20 PageID #: 831




  SEB, 2008 WL 5272895, at *2–3 (S.D. Ind. Dec. 19, 2008). For the Carmack

  Amendment, "'motor carrier' means a person providing motor vehicle

  transportation for compensation." 49 U.S.C. § 13102(14). "Broker," by

  contrast, "means a person, other than a motor carrier or an employee or agent

  of a motor carrier that as a principal or agent sells, offers for sale, negotiates

  for, or holds itself out . . . as selling, providing, or arranging for, transportation

  by motor carrier for compensation." 49 U.S.C. § 13102(2); see also 49 C.F.R. §

  371.2(a). Whether a person is considered a broker or a carrier depends on the

  nature and context of a specific transaction:

        Motor carriers, or persons who are employees or bona fide agents of
        carriers, are not brokers within the meaning of this section when
        they arrange or offer to arrange the transportation of shipments
        which they are authorized to transport and which they have
        accepted and legally bound themselves to transport.

  49 C.F.R. § 371.2(a). The key distinction is thus the acceptance of legal

  responsibility to transport the shipment. See id.; Brunner v. Beltmann Grp.

  Inc., No. 1:19-cv-03396, 2020 WL 635905, at *17 (N.D. Ill. Feb. 11, 2020);

  Essex Ins. Co. v. Barrett Moving & Storage, Inc., 885 F.3d 1292, 1300–01 (11th

  Cir. 2018).

        B.      Landstar was a Carrier with Respect to the Shipment

        CorTrans argues that it is not limited to the Carmack Amendment's

  remedies but can pursue state causes of action because the Landstar

  Defendants were acting as "brokers" rather than "motor carriers" for purposes

  of the Shipment. Dkt. 101 at 11–13. CorTrans asserts that it is "undisputed

  that Landstar was authorized" to act as a motor carrier, but that there's a


                                            7
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 8 of 20 PageID #: 832




  "genuine issue of material fact as to whether Landstar actually acted as a

  carrier." Dkt. 101 at 13. CorTrans contends that a reasonable jury could find

  that the Landstar Defendants acted as brokers because (1) they brokered the

  Shipment to "AY, an independent third-party motor carrier"; (2) they had no

  "custody, control, or possession of the" Shipment; and (3) Landstar's "Load

  Confirmation" identified the carrier as AY Global. Id. at 11–13.

        Whether the Landstar Defendants were acting as carriers or brokers

  turns on the relationship between CorTrans and Landstar and what Landstar

  "holds itself out to be." Nipponkoa Ins. Co. v. C.H. Robinson Worldwide, Inc.,

  2011 WL 671747, at *4 (S.D.N.Y. Feb. 18, 2011) (citing Lumbermens Mut. Cas.

  Co. v. GES Exposition Servs., Inc., 303 F. Supp. 2d 920, 921 (N.D. Ill. 2003)).

  Here, the Agreement and contractual relationships show that Landstar acted as

  a carrier for the Shipment.

        The Agreement defined Landstar as "CARRIER." Dkt. 102-3 at 2. It also

  required Landstar to provide transportation:

        CARRIER possesses the expertise, qualified personnel, facilities,
        equipment and underlying authority to properly and lawfully
        transport freight by motor vehicle for hire only to those points
        authorized to be handled direct by the Carrier. . . . CARRIER will
        transport commodities . . . between points and places in the United
        States, only to those points authorized to be handled direct by the
        Carrrier.

  Id. Landstar Defendants therefore accepted and legally bound themselves to

  transport the Shipment. See id. Similarly, the Rate Confirmation, dkt. 102-8,

  and Special Circumstances Standards of Care identify and refer to Landstar as

  the "carrier," dkt. 102-9.


                                          8
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 9 of 20 PageID #: 833




        There also was no contract between CorTrans and AY Global, which

  ultimately transported the Shipment. Dkt. 98-4 at 6–7; see dkt. 98-7 (load

  confirmation between Landstar and AY Global). Nor did CorTrans authorize

  Landstar to contract with AY Global or know that AY Global was involved in

  transporting the Shipment until after it was stolen. See dkt. 98-4 at 5–7. A

  carrier is not considered a broker just because it arranges for another company

  to transport a shipment. See, e.g., Eastco Intern. Corp. v. Coyote Logistics, LLC,

  2009 WL 5125193, at *2–3 (N.D. Ill. 2009) ("[C]arriers do not become brokers

  just because they arranged for someone else to transport a shipment they

  'accepted and [are] legally bound themselves to transport.'" (citing 49 C.F.R. §

  371.2(a)); Mach Mold Inc. v. Clover Assocs., 383 F. Supp. 2d 1015, 1029–30

  (N.D. Ill. Aug. 2005).

        CorTrans cites several cases where courts denied summary judgment

  because of contested facts relating to whether, at the time of the loss, the

  defendant was acting as a carrier or broker. Dkt. 101 at 13–14. Those cases

  are not binding and regardless, they are distinguishable. For example, in

  Hewlett–Packard v. Brother's Trucking Enterprises, the court found that triable

  issues of fact existed as to whether a defendant acted as motor carrier or

  broker when that defendant was contracted to be a broker but exerted some

  measure of control over the drivers. 373 F. Supp. 2d 1349, 1350, 1352 (S.D.

  Fla. 2005). Here, by contrast, the Landstar Defendants were contracted to be a

  motor carrier, dkt. 102-3, and they agreed to Special Circumstance Standards

  of Care about how the Shipment would be transported, dkt. 102-9; dkt. 98-4 at


                                          9
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 10 of 20 PageID #: 834




  4–5. There is therefore no designated evidence that would allow a reasonable

  jury to find that the Landstar Defendants were a broker. 2

        This case is more like Travelers Insurance v. Panalpina, Inc, No. 08 C

  5864, 2010 WL 3894105, at *6 (N.D. Ill. Sep. 30, 2010). There, the company at

  issue had a shipment "dispatch[ed]" to it and was to "deliver or transfer" the

  shipment. Id. at *1. The company then subcontracted delivery to a third party.

  Id. The company argued that it was not a carrier because it held a broker's

  license, retained the third-party, and never took possession of the cargo. Id. at

  *5. The court held that the "undisputed facts establish that [the company] was

  a carrier" because: (1) the delivery order indicated that the company would

  "deliver" the shipment; (2) the original shipper perceived the company as the

  party responsible for delivery; and (3) the company did not inform the shipper

  that a third-party would make delivery, and the shipper did not know that the

  third-party was involved until after the shipment was damaged. Id. at *6. For

  those reasons, the company could not be a broker under the Carmack

  Amendment. Id.

        So too here. Landstar assumed responsibility for the Shipment. Dkt.

  102-3 at 2. The Agreement identified Landstar as the carrier and imposed



  2 The other cases that Cortrans cite are the same as Hewlett–Packard because the
  companies at issue were hired as brokers rather than carriers. See Consol.
  Freightways Corp. v. Travelers Ins. Co., No. 00-CV-20726, 2003 WL 22159468, at *1, 6
  (N.D. Cal. Mar. 28, 2003) (finding triable issues of fact when a company was hired as a
  broker but also performed some transportation functions); Just Take Action, Inc. v.
  GST (Americas) Inc., No. 04-3024 ADM/RLE, 2005 WL 1080597, at *1, 5 (D. Minn.
  May 6, 2005) (finding triable issues of fact when the company was hired as a broker to
  "arrange transportation" but also "drafted the bill of lading and directed how the
  shipment would take place").

                                            10
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 11 of 20 PageID #: 835




  obligations on Landstar as the carrier. See dkt. 102-3. CorTrans also (1)

  believed Landstar was responsible for transporting the Shipment, see id.; dkt.

  102-8; dkt. 102-9, (2) did not contract with AY Global, dkt. 98-4 at 5–6, and (3)

  did not know that AY Global was involved with the Shipment until after it was

  stolen, id. Landstar remained CorTrans' sole point of contact at all relevant

  times. See dkt. 102-4 at 14–17. For these reasons, Landstar was a carrier—

  not a broker—with respect to the Shipment. CorTrans' state law causes of

  action are therefore preempted by the Carmack Amendment. See Gordon, 130

  F.3d at 284. 3

        C.     Limitation of Landstar's Liability

        Under the Carmack Amendment, the default rule is that carriers are

  strictly liable for the "actual loss or injury to the property caused by" the

  carrier. 49 U.S.C. § 14706(c)(1)(A). However, liability may be limited "by

  written agreement between the carrier and shipper if that value would be

  reasonable under the circumstances surrounding the transportation." Id.; see

  Pinkerton, 89 F.3d at 456. To limit liability this way, a carrier must (1) "obtain

  the shipper's agreement as to his choice of liability"; (2) "give the shipper a

  reasonable opportunity to choose between the two or more levels of liability";

  and (3) "issue a receipt or bill of lading prior to moving the shipment."

  Nipponkoa Ins. Co. v. Atlas Van Lines, Inc., 687 F.3d 780, 782 (7th Cir. 2012)


  3The Agreement also identifies the Carmack Amendment, 49 U.S.C. § 14706, as
  "CORTRANS' EXCLUSIVE REMEDY FOR ANY CLAIM FOR LOSS OF OR DAMAGE TO
  PRODUCT." Dkt. 102-3 at 4–5. Because for the reasons explained above Landstar is
  a "carrier" under the Carmack Amendment, the Court does not consider whether this
  provision also limits CorTrans to Carmack Amendment remedies.

                                           11
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 12 of 20 PageID #: 836




  (quoting Hughes v. United Van Lines, Inc., 829 F.2d 1407, 1415 (7th Cir.

  1987)).

        The Landstar Defendants contend that CorTrans' recovery for the

  Shipment is limited by the parties' contractual relationship under the Carmack

  Amendment. Dkt. 97 at 8. CorTrans argues it is entitled to recover its actual

  loss—the full value of the Shipment—because the Agreement and Amendment

  do not satisfy the Hughes test. Dkt. 101 at 19–26.

              1.     CorTrans was given a reasonable opportunity to choose
                     between two or more levels of liability

        To limit liability under Hughes, the shipper must have a fair opportunity

  to choose between two or more levels of liability. 829 F.2d at 1415. "A fair

  opportunity means that the shipper had both reasonable notice of the liability

  limitation and the opportunity to obtain information necessary to making a

  deliberate and well-informed choice." Id. at 1419. The Landstar Defendants

  argue that they met that standard because the Agreement's liability limitation

  clause provided for a $100,000 maximum liability for cargo loss and the

  Amendment to the Agreement gave CorTrans the opportunity to increase that

  maximum liability to $250,000 for specific shipments. Dkt. 97 at 9–10.

  CorTrans asserts that the available additional coverage up to $250,000 would

  only increase the level of cargo insurance and therefore was not a choice of

  liability. Dkt. 101 at 23.

        Here, Landstar's maximum liability for cargo loss under the Agreement

  was $100,000 and, upon request, $250,000. See dkt. 102-3. Section 9.40 of



                                         12
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 13 of 20 PageID #: 837




  the Agreement specifically limits the "CARRIER'S MAXIMUM LIABILITY FOR

  CARGO LOSS OF, OR DAMAGE TO PRODUCT (S)" to $100,000 per shipment.

  Id. at 4–5. The Amendment refers to Section 9.40 and provides for an

  increased limitation of liability of up to $250,000. Id. at 9. Similarly, the

  Truckload Confirmation noted the $100,000 "motor Cargo coverage" per load

  and recognized that "[a]t CorTrans' discretion, additional coverage of a

  maximum of $250k may be requested. CorTrans agrees to pay $120.00 to

  ensure $250k coverage when necessary/requested." Dkt. 102-7 at 3.

        These three documents show that there were at least two levels of

  maximum liability. See dkt. 102-3 at 9. Indeed, the Amendment specifies that

  the $250,000 limit is a limitation on liability:

            •   "Section 9.40 of the Agreement is amended to clarify Carrier's
                maximum liability. Dkt. 102-3 at 9 (emphasis added).
            •   "From time-to-time, the Parties may agree on a higher limitation of
                liability for particular shipments." Id. (emphasis added).
            •   "Such agreement . . . shall . . . [s]pecify the increased limitation on
                liability, which may be up to, but not more than $250,000." Id.
                (emphasis added).

  While the Amendment and Truckload Pricing Agreement recognized that

  coverage rates may vary based on CorTrans's choice of liability, the Agreement

  and Amendment nonetheless gave CorTrans an opportunity to choose at least

  between liability limits of $100,000 and $250,000. Dkt. 102-3. Both

  documents provided the procedure for increasing the maximum liability limit to

  $250,000. See id. These documents therefore establish that CorTrans had

  both reasonable notice of the liability limitation and the opportunity to obtain


                                           13
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 14 of 20 PageID #: 838




  information necessary to making a deliberate and well-informed choice. See

  Hughes, 829 F.2d at 1419.

        CorTrans cites Nipponkoa in support of its argument, dkt. 101 at 23.

  There, the contract appeared to allow a choice between levels of liability based

  on whether the value of the shipment exceeded $.60 per pound. Nipponkoa,

  687 F.3d at 782–83. However, an accompanying tariff left an "ambiguous

  mess" about whether the higher coverage was actually a second rate option or

  was "exclusively the price of insurance." Id. Faced with that ambiguity and a

  lack of evidence about the parties' actions, the court found a genuine issue of

  material fact about whether a fair opportunity was provided. Id. at 783–84.

  Here, as explained above, the Agreement and the Amendment are clear about

  Cortrans' liability options.

        Last, CorTrans contends that the "Supreme Court has made clear that

  this requirement contemplates not only a choice between levels of liability, but

  also a choice between rates, such that the rate paid by the shipper varies

  according to the liability borne by the carrier." Dkt. 101 at 25 (citing New York,

  New Haven & Hartford R.R. Co. v. Nothnagle, 346 U.S. 128, 131 (1953)). Even

  if that is required, see Hughes, 829 F.2d at 1415, it's satisfied here because the

  Amendment contemplates rates that increase in relation to the liability limit.

  Dkt. 102-3 at 9 (An agreement for increased liability shall "[i]nclude the pricing

  for the shipment, including transportation costs and any additional costs for

  increased liability coverage."); see dkt. 102-7 at 3.




                                           14
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 15 of 20 PageID #: 839




        CorTrans therefore had a reasonable opportunity to choose between two

  or more levels of liability.

               2.     The Landstar Defendants obtained the shipper's
                      agreement as to a choice of liability

        The Landstar Defendants must next show that they obtained CorTrans'

  agreement as to a choice of liability. Hughes, 829 F.2d at 1415. The Landstar

  Defendants contend that CorTrans agreed to the choice of liability of $100,000

  for the Shipment, which was the default limitation of liability in the Agreement.

  Dkt. 97 at 10. CorTrans admits that it "had the opportunity to request a

  higher level of liability of $250,000 for the Cargo in question by denoting it in

  writing in the tariff rates." Dkt. 101 at 24. But it argues that there are fact

  questions about whether that choice was exercised. Id.

        CorTrans sent an email saying that it "need[ed] $250k coverage" for the

  Shipment, dkt. 102-5 at 10, and Landstar responded with pricing that was

  incorporated into the Truckload Pricing on January 11, 2016. See id.; dkt. 101

  at 24–25. However, the Amendment required CorTrans to request the

  increased coverage "in writing via a rate confirmation." Dkt. 102-3 at 9. In

  addition to specifying the increased liability limit, the rate confirmation must

  "[i]nclude the pricing for the shipment, including transportation costs and any

  additional costs for increased liability coverage" and must "[b]e signed by an

  authorized representative of each Party." Id. CorTrans does not argue that it

  satisfied each of those requirements. Dkt. 101 at 24–25; see dkt. 98-6 (rate

  confirmation). So CorTrans did not do what the contract with Landstar



                                          15
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 16 of 20 PageID #: 840




  required it to do to obtain the higher limit on liability. See Hillenbrand Indus.,

  Inc. v. Con-Way Transp. Servs., Inc., No. NA 00-0255-C-BS, 2002 WL 1461687

  at *7 (S.D. Ind. June 19, 2002).

        Since CorTrans did not request the higher liability limit in the way that

  the Amendment mandated, it by default chose the standard $100,000 limit.

  See Nipponkoa, 687 F.3d at 783 (noting that similar contractual terms

  "suggest[ed] . . . a choice between accepting a [contractual-default] limitation of

  liability or declaring a different value"). The Landstar Defendants therefore

  obtained Cortrans's choice of a $100,000 limit on liability.

              3.     A receipt or bill of lading was issued prior to moving the
                     shipment

        Last, the Landstar Defendants must show that they issued a receipt or

  bill of lading prior to moving the shipment. Hughes, 829 F.2d at 1415. The

  Landstar Defendants argue that the shipper issued a bill of lading prior to

  shipment, which was signed by the driver on behalf of Landstar. Dkt. 97 at 11;

  dkt. 104 at 11. CorTrans contends that the Landstar Defendants did not

  satisfy this factor because the shipper—not Landstar—issued the bill of lading.

  Dkt. 101 at 22. CorTrans further argues that only the shipper and driver

  signed the bill of lading and that "Landstar's name appears nowhere on the bill

  of lading and there has been no evidence designated by Landstar to indicate

  otherwise." Id. at 22–23.

        CorTrans cites no authority where a court has found that a liability

  limitation clause did not apply simply because the shipper, rather than the



                                          16
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 17 of 20 PageID #: 841




  carrier, issued the bill of lading. See dkt. 101 at 23. Instead, Hughes's focus is

  on notice and an agreement to liability limitations. Hillenbrand Indus., 2002

  WL 1461687, at *5 ("[N]otice and agreement were the overarching concerns.").

  There is therefore "no need to abandon Hughes . . . to focus on which party

  drafted the bill of lading." Id.; see Siren, Inc. v. Estes Express Lines, 249 F.3d

  1268, 1271–73 (11th Cir. 2001). Here, both parties signed the Rate

  Confirmation, which provided details about the Shipment, prior to pick-up.

  See dkt. 102-8. In addition, the bill of lading did not contain any additional

  information about limitations on liability. See dkt. 98-8. It only stated

  generally: "Liability Limitation for loss or damage in this shipment may be

  applicable. See 49 U.S.C. [] 14706(c)(1)(A) and (B)." Id. Therefore, CorTrans

  had notice of the liability limitation clause before the bill of lading was issued.

  See dkt. 102-3.

        CorTrans also does not cite any authority showing that the bill of lading

  is insufficient because it was signed by a driver rather than by a Landstar

  employee. The Landstar Defendants contracted with another company to

  transport the Shipment, see dkt. 98-7—despite retaining legal responsibility for

  the Shipment under the Agreement, dkt. 102-3—and a driver from that

  company signed the bill of lading. For the narrow purpose of analyzing

  whether a bill of lading was signed and issued in this case, the driver was

  acting on Landstar's behalf.

        Accordingly, the Landstar Defendants have established that a bill of

  lading was issued for the Shipment. The designated evidence therefore


                                           17
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 18 of 20 PageID #: 842




  demonstrates that the Landstar Defendants have satisfied each Hughes factor,

  limiting their liability under the Carmack Amendment to $100,000. 4

        D.     The Material Deviation Doctrine

        CorTrans argues that the liability limitation should be set aside because

  the Landstar Defendants materially deviated from the special security

  requirements contained in the Special Circumstances Standards of Care that

  accompanied the Rate Confirmation. Dkt. 101 at 26–30. The Landstar

  Defendants respond that only a minority of courts have applied the material

  deviation doctrine to contracts governed by the Carmack Amendment. Dkt.

  104 at 13. They contend that policy reasons militate against adopting the

  doctrine in the Carmack Amendment context. Id. at 14.

        The "material deviation" argument is derived from an admiralty doctrine

  under which a fundamental deviation from a shipping contract may make a

  liability limitation unenforceable. Praxair Inc. v. Mayflower Transit, 919 F.

  Supp. 650, 654 (S.D.N.Y. 1996). A majority of jurisdictions, including the

  Seventh Circuit, have not addressed its application to Carmack Amendment

  cases. Courts that have addressed the issue generally have held that the

  material deviation doctrine does not apply. See, e.g., Rocky Ford Moving Vans,

  Inc. v. United States, 501 F.2d 1369, 1372 (8th Cir. 1974) ("[A]dmiralty law

  doctrine has no application in the context of regulated interstate commerce,



  4Because the liability limitation applies under the Carmack Amendment, the Court
  does not address the Landstar Defendants' argument that "even disregarding
  Carmack," liability is limited to $100,000 under Delaware contract law. See dkt. 104
  at 12–13.

                                           18
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 19 of 20 PageID #: 843




  which is governed by the overriding federal policy of uniformity."); KLLM, Inc. v.

  Watson Pharma, Inc., 634 F. Supp. 2d 699, 708 (S.D. Miss. 2009)

  ("Significantly, Congress has statutorily regulated both admiralty and motor

  carrier law, and it has never seen fit to adopt a material deviation doctrine in

  the later context.").

        In adopting the Carmack Amendment, Congress intended to impose a

  single uniform federal rule upon the obligations of carriers operating in

  interstate commerce. Nothnagle, 346 U.S. at 131. It later amended the

  Carmack Amendment to allow carriers to limit their liability. 49 U.S.C. §

  14706(c)(1)(A). Since the amendment, Congress has not adopted a material

  deviation doctrine. CorTrans has not shown that any statute or binding

  authority requires the Court to impose the material deviation doctrine here,

  and the Court declines the invitation to create such an exception to a carefully

  crafted legislative framework.

        Indeed, the Carmack Amendment imposes a regime akin to strict liability

  upon the carrier for the value of the cargo. See 49 U.S.C. § 14706; Gordon v.

  United Van Lines, Inc., 130 F.3d 282, 286 (7th Cir. 1997); N. Am. Van Lines v.

  Pinkerton Sec. Sys., 89 F.3d 452, 454 (7th Cir. 1996). CorTrans, a

  sophisticated business entity, could have negotiated higher levels of liability. It

  also could have negotiated an agreement that kept the Carmack Amendment's

  presumption of "full value" liability instead of an agreement that limited

  liability. Those options undermine the need for a material deviation doctrine in

  cases like this one.


                                          19
Case 1:17-cv-02033-JPH-DLP Document 108 Filed 09/23/20 Page 20 of 20 PageID #: 844




                                       IV.
                                    Conclusion

        Defendants' motion for summary judgment, dkt. [96], is GRANTED. The

  liability limitation clause is enforceable and caps the recovery for the Shipment

  to $100,000. CorTrans' state-law claims regarding the Shipment are

  preempted by the Carmack Amendment.

  SO ORDERED.

  Date: 9/23/2020




  Distribution:

  Erin A. Clancy
  KIGHTLINGER & GRAY LLP
  eclancy@k-glaw.com

  James L. Culp
  WHITTEN LAW OFFICE
  jculp@indycounsel.com

  Rebecca L. Didat
  WATERS, TYLER, HOFMAN & SCOTT, LLC
  rdidat@wthslaw.com

  Jordan M. Slusher
  KIGHTLINGER & GRAY, LLP (Indianapolis)
  jslusher@k-glaw.com

  Scott Lee Tyler
  WATERS TYLER SCOTT HOFMANN & DOANE LLC
  styler@wthslaw.com

  Christopher R. Whitten
  WHITTEN LAW OFFICE
  cwhitten@indycounsel.com


                                         20
